Title: From George Washington to George Clinton, 24 April 1782
From: Washington, George
To: Clinton, George


                        
                            Sir
                             Newburgh. April 24th 1782
                        
                        I have received your Favor of Yesterday—& have to lament the Situation in which I am placed, between the
                            Resolves of Congress & the Transactions of this State—particularly unfortunate as Genl Schuyler in answer to his
                            Queries when here, was informed, that I did not conceive myself authorized to issue provisions to the Levies of the State
                            untill they were received into Service—In Consequence of which, I was in hopes the Legislature would have made provision
                            for their Subsistence. But this not being done—and to avoid the disagreeable Consequences which you justly apprehend I must
                            consent that the Contractors shall issue provision to those collecting at the lower Rendezvous—untill the matter of their
                            Subsistence shall be decided by Congress. The Levies at the Northern posts, I wish to have collected as soon as possible, that they may be ready to
                            releive the Troops of N. Hampshire, which are now I perceive, exceedgly Scattered, & whom I shall want to draw together
                            very soon for the general purposes of the Campaign. I am & c.
                            
                        
                            P.S. Your Excellency will be sensible that Regular Measures must be adopted for the Issues to the
                                Levies—That no Impositions may be practised upon the Contractors or the public.
                        
                    